Citation Nr: 0021517	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-19 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a skin disorder 
claimed as a residual of exposure to Agent Orange (AO).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION


The veteran had active service from July 1967 to July 1970.  

In an October 1986 rating action, the RO denied service 
connection for a skin condition claimed as a residual of 
exposure to AO.  The veteran was notified of the denial and 
of his appellate rights by a letter dated in November 1986, 
but he did not file a timely notice of disagreement with the 
October 1986 rating decision.  In a November 1988 rating 
action, the RO denied the veteran's claim for service 
connection for a skin disorder claimed as a residual of 
exposure to AO on the grounds that new and material evidence 
had not been submitted to reopen the claim of service 
connection for a skin disorder claimed as a residual of 
exposure to AO.  The veteran was notified of the denial of 
his appellate rights by a letter dated in December 1988, but 
he did not file a timely notice of disagreement with the 
November 1988 rating action.  In a February 1998 rating 
action, the RO continued to deny service connection for a 
skin condition claimed as a residual of exposure to AO.  The 
veteran perfected a timely appeal.

In a July 1993 rating action, the RO denied service 
connection for PTSD.  The veteran was notified of the denial 
and of his appellate rights by a letter dated in August 1993 
but did not file a timely notice of disagreement with the 
July 1993 rating action.  In a January 1996 rating action, 
the RO denied service connection for PTSD on the grounds that 
no new and material evidence had been submitted to reopen the 
claim.  The veteran was notified of the denial of his 
appellate rights by a letter dated in January 1996, but he 
did not file a timely notice of disagreement with the January 
1996 rating action.  In a February 1998 rating action, the RO 
continued to deny service connection for PTSD on the grounds 
that new and material evidence had not been submitted to 
reopen the claim.  The veteran filed a timely appeal.  In an 
October 1999 supplemental statement of the case, the RO 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for PTSD but 
continued to deny service connection for PTSD.  

The veteran gave testimony at a hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO in December 1999.  A transcript of the hearing is 
of record.

The issue of entitlement to service connection for PTSD will 
be addressed in the Remand section below.


FINDINGS OF FACT

1.  In a rating action of October 1986, the RO denied service 
connection for a skin disorder claimed as a residual of 
exposure to AO on the basis that the veteran's current skin 
disorder was not a disease recognized by the VA as a result 
of exposure to AO; although notified of that decision and of 
his appellate rights in a letter from the RO dated in 
November 1986, the veteran did not file an appeal.

2.  No new evidence has been associated with the claims file 
since the October 1986 rating action denying service 
connection for a skin disorder claimed as a residual of 
exposure to AO, that is probative of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed October 1986 rating action denying 
service connection for a skin disorder claimed as a residual 
of exposure to AO is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence to reopen the claim for service 
connection for a skin disorder claimed as a residual of 
exposure to AO has not been presented.  38 U.S.C.A. §§ 5107, 
5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends that he developed a skin disorder as a 
result of exposure to AO while in service.  

A review of the veteran's service medical records reveals no 
findings, diagnoses, or treatment of a skin disorder.  

At a February 1971 VA general medical examination, the 
veteran's skin was found to be normal.  

In a VA outpatient treatment record dated in February 1986, 
the veteran complained of a long history of scalp lesions.  
Examination revealed pseudofolliculitis barbae in the beard 
area with scaly plaques in the bilateral occipital area.  The 
impression was tinea capitus and pseudofolliculitis barbae.

In an October 1986 rating action, the RO denied service 
connection for a skin disorder as a result of exposure to AO.  
The RO determined that there was no indication of a skin 
disorder in service and that the veteran's current skin 
disorder was not a disease recognized by the VA as a result 
of exposure to AO.  

In a November 1988 rating action, the RO denied service 
connection for a skin disorder as a result of exposure to AO 
on the grounds that new and material evidence had not been 
submitted to reopen the claim.

In an August 1990 VA outpatient treatment record, the veteran 
complained of a persistent rash on his face and beard area.  
Examination revealed mildly scaly patches on the mustache and 
beard area.  The assessment was sebaceous dermatitis.

In a March 1991 VA outpatient treatment record, the veteran 
was seen with complaints of a rapidly enlarging pruritic 
lesions on the left occipital scalp and scaling in his beard.  
The assessment was verruca vulgaris scalp and sebaceous 
dermatitis of the beard and scalp.

The veteran was afforded a VA general medical examination in 
January 1993.  He stated that he has had trouble with his 
skin in the beard area and severe flaking of his scalp for 
years.  Examination on the skin revealed scaling in the beard 
area in patches that covered 60 to 70 percent of his total 
beard area and there was diffusely decreased hair growth.  
The diagnoses included tinea capitus and pseudofolliculitis 
barbae.  

VA outpatient treatment records dated from January 1996 to 
November 1997 revealed that the veteran was diagnosed with 
tinea capitus and pseudofolliculitis barbae.  

In a February 1998 rating action, the RO continued to deny 
service connection for a skin disorder claimed as a result of 
exposure to AO.  The RO determined that the available 
treatment records did not show a diagnosis of skin disorder 
that has been shown to have a relationship to herbicide 
exposure tin Vietnam.  

At a December 1999 hearing before the undersigned Member of 
the Board at the RO, the veteran testified that he has had 
ongoing problems with his skin, particularly on his face.  He 
stated that he felt that his skin problems were related to 
service but he acknowledged that he has never received a 
medical opinion as to such a relation.

II.  Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

With regard to Agent Orange exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii) (1999).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Hodgkin's  disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1999).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  
Additionally, acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), note 2 
(1999).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As noted above, in an October 1986 rating action, the RO 
denied service connection for a skin disorder claimed as a 
residual of exposure to AO.  The veteran was notified of the 
determination and did not file a notice of disagreement 
within one year of the notification.

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a claim.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  First, VA must determine whether the evidence 
presented or secured since the prior final disallowance of 
the 
claim is "new and material."  Id.  Second, if VA determines 
that the evidence is "new and material," it must reopen the 
claim and determine whether it is well grounded.  Winters, 
supra.  Third, if the claim is well grounded, VA must 
evaluate the merits of the claim after ensuring that the duty 
to assist has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The evidence of record in October 1986 showed that the 
veteran was diagnosed with tinea capitus and 
pseudofolliculitis barbae.  There was no indication that the 
disorders were related to service and furthermore, the RO 
noted that tinea capitus and pseudofolliculitis barbae are 
not conditions recognized by the VA as diseases that are 
incurred as a result of AO exposure.  Also, the veteran's 
service medical records were negative for complaints, 
symptomatology, or treatment of a skin disorder.  The 
evidence added to the record since October 1986 continued to 
show that the veteran was diagnosed with tinea capitus and 
pseudofolliculitis.  No new evidence was added to show a 
relationship between the veteran's skin disorder to AO 
exposure or to any incident of service.  In fact, the 
veteran, by his own admission, has acknowledged that he has 
not received any medical opinion or statement relating his 
current skin disorder to service.  Accordingly, the criteria 
to reopen the claim has not been met.


ORDER

As new and material evidence with respect to the claim for 
service connection for a skin disorder claimed as a residual 
of exposure to AO, has not been presented, that claim is not 
reopened, and the appeal as to that issue is denied.


REMAND

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  See 38 C.F.R. § 
3.304(f).

A review of the veteran's claims folder reveals that in a 
January 1993 VA psychiatric examination, the veteran was 
diagnosed with PTSD based  wholly upon statements of history 
provided to the examiner by the veteran.  In addition, in a 
letter of treatment dated in August 1998 from a counselor at 
the Vet Center it was indicated that the veteran had symptoms 
of PTSD and that his readjustment problems are associated 
with his military service in Vietnam.  

The problem arises in this case with the fact that the RO has 
not sufficiently attempted to verify stressors provided by 
the veteran.  The veteran provided a statement in December 
1998 in which he described the stressors he experienced while 
stationed in Vietnam.  In particular, the veteran stated that 
he was assigned to the 140th Heavy Equipment Maintenance 
Company and that his specific duties were company armorer of 
small arms.  He stated that he was responsible for collecting 
all the weapons when the soldiers came back from the field.  
He described an incident in which a soldier did not clear his 
weapon and pointed his rifle at him and shot at him.  The 
veteran was not hit, however, the incident left him severely 
mentally scared.  He stated that an incident report was filed 
in the orderly room.  While the RO has attempted to verify 
this incident, the claims folder shows that the outcome of 
the RO's attempt to locate potentially relevant morning 
reports remains unclear.  It is not apparent whether such 
reports, which were still being requested from the National 
Personnel Records Center as of August 1999, ultimately were 
ever obtained or were found to be unavailable.  In this 
regard, the Board notes that the question of whether the 
veteran was exposed to a stressor is a factual determination 
and VA adjudicators are not bound to accept such statement 
simply because treating medical providers have done so.  
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389 (1996); Wilson v. Derwinksi, 2 Vet. App. 614 
(1992).  Accordingly, further VA psychiatric examination is 
required to include only those stressors that the RO has 
determined are established by the record.  

This case is REMANDED to the RO for the following action:

1.  The RO should make a specific 
determination, based upon the complete 
record, with respect to the nature of the 
specific stressor or stressors, after 
undertaking such further development as 
may be needed.  In this regard, the 
status of the morning reports referred to 
above should be clarified.  If these 
records are available they should be 
obtained and reviewed or, if unavailable, 
that fact should be documented in the 
record.   If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must 
specify what in-service stressor or 
stressors have been established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.   

2.  If, and only if, the RO determines 
that the record establishes the existence 
an in-service stressors or stressors, 
then the RO should schedule a VA 
psychiatric examination to determine the 
nature of any existing psychiatric 
disorders.  The entire claims folder and 
a separate copy of this remand must be 
reviewed by the examiner prior to the 
examination.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those event(s) may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
The examination report should reflect 
review of pertinent material in the 
claims folder.  All necessary studies or 
tests, to include psychological testing 
and evaluation such as the Mississippi 
Scale for Combat-Related PTSD should be 
accomplished. If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify the credible "stressors" that 
caused the disorder and the evidence 
relied upon to establish the existence of 
the stressor(s). If additional 
psychiatric disorders are identified, the 
examiner should reconcile the diagnoses 
and should specify which symptoms are 
associated with each of the disorder(s). 
If certain symptomatology cannot be 
disassociated from one disorder or 
another, it should be specified. The 
report of the examination should include 
a complete rationale for all opinions 
expressed.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record. If 
the benefit sought on appeal remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 



